Citation Nr: 0925071	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  04-13 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel





INTRODUCTION

The Veteran had active service from March 1982 to September 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico, which essentially denied the 
Veteran's application to reopen a previously denied claim of 
service connection for PTSD.  A Travel Board hearing was held 
at the RO in April 2007.

In October 2007, the Board reopened, in pertinent part, the 
Veteran's previously denied claim of service connection for 
PTSD and remanded this claim to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for additional 
development.  The Board also reopened a previously denied 
claim of service connection for a bilateral foot disability 
and remanded this claim to the RO/AMC.

In an April 2009 rating decision, the RO granted service 
connection for a bilateral foot disability and assigned a 10 
percent rating effective March 28, 2003.  There is no 
subsequent correspondence from the Veteran expressing 
disagreement with the rating or effective date assigned.  
Accordingly, an issue relating to a bilateral foot disability 
is no longer in appellate status.  See Grantham v. Brown, 114 
F .3d 1156 (1997).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  There is no credible evidence of an in-service stressor.



CONCLUSION OF LAW

PTSD was not incurred in active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in April 2004, April 2005, November 2007, 
and June 2008, VA notified the Veteran of the information and 
evidence needed to substantiate and complete her claim, 
including what part of that evidence she was to provide and 
what part VA would attempt to obtain for her.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  These letters 
informed the Veteran to submit medical evidence relating her 
PTSD to active service, evidence of an in-service stressor, 
linking evidence between PTSD and the in-service stressor, 
and noted other types of evidence the Veteran could submit in 
support of her claim.  The Veteran also was informed of when 
and where to send the evidence.  VA also provided the Veteran 
with a PTSD Questionnaire in April 2004; however, a completed 
PTSD Questionnaire containing information about her claimed 
in-service stressors has not been submitted.  After 
consideration of the contents of these letters, the Board 
finds that VA has satisfied substantially the requirement 
that the Veteran be advised to submit any additional 
information in support of her claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As will be explained below, the evidence is against granting 
service connection for PTSD.  Thus, any failure to notify 
and/or develop this claim under the VCAA cannot be considered 
prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the Veteran of her rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because the 
Veteran's claim of service connection for PTSD is being 
denied in this decision, any question as to the appropriate 
disability rating or effective date is moot and there can be 
no failure to notify the Veteran.  See Dingess, 19 Vet. 
App. at 473.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue on appeal have been obtained and are 
associated with the Veteran's claims file; the Veteran does 
not contend otherwise.  VA has obtained the Veteran's Social 
Security Administration (SSA) records.  A review of these 
records shows that they consist of duplicates of VA treatment 
records.  The RO also has obtained the Veteran's service 
personnel records in order to attempt corroboration of her 
claimed in-service stressors.  As will be discussed below, 
however, the Veteran's claimed in-service stressors are not 
capable of corroboration by the Joint Services Records 
Research Center (JSRRC).  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has been provided with VA examinations which 
addressed the contended causal relationship between PTSD and 
active service.  With respect to the Veteran's claim of 
service connection for PTSD, there is no credible evidence of 
an in-service stressor.  Service connection for PTSD cannot 
be granted in the absence of an in-service stressor and an 
after-the-fact medical opinion cannot serve as the basis for 
corroboration of an in-service stressor.  See Moreau v. 
Brown, 9 Vet. App. 389 (1996).  In summary, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

The Veteran contends that she incurred PTSD during active 
service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection also may be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that she was not 
treated for PTSD during active service.  A copy of her 
enlistment physical examination was not available for review.  
At her separation physical examination in August 1985, the 
Veteran denied any relevant medical history of nervous 
trouble.  It was noted on clinical evaluation that the 
Veteran "is able to distinguish right from wrong and adhere 
to the right."  It also was noted that, although the Veteran 
was advised to see a health care provider, she failed to 
report for the appointment.  The in-service examiner found no 
mental disabilities existed.

The Veteran's service personnel records show that her 
military occupational specialty (MOS) was administrative 
specialist.  A review of the Veteran's Airman Performance 
Reports (AF Form 909) show that she required constant 
supervision due to attitude problems and difficulty getting 
along with co-workers; however, her overall evaluation did 
not fall below 7 out of 9 during active service (on a scale 
of 1-9 with 9 being the highest airman evaluation available).

The post-service medical evidence shows that the Veteran 
received regular VA outpatient treatment for PTSD beginning 
in 1999.  For example, in December 1999, the Veteran's 
complaints included nightmares and some intrusive thoughts.  
Mental status examination of the Veteran showed full 
orientation, and no suicidal or homicidal ideation, auditory 
or visual hallucinations, or delusions.  The Veteran's Global 
Assessment of Functioning (GAF) score was 50, indicating 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  The assessment was 
PTSD.

On VA outpatient treatment in April 2000, the Veteran's 
complaints included "some depressive symptoms."  The VA 
examiner noted that the Veteran "returns after a long 
absence."  The VA examiner also stated that the Veteran's 
"relationship and functioning issues [are] related to PTSD 
symptoms and depression, severe childhood trauma, [and] 
limited social support."  The Veteran stated that she did 
"not want to work on sexual trauma issues and is not 
invested or motivated for insight oriented therapy."  The 
assessment included PTSD.

In November 2000, mental status examination of the Veteran 
showed full orientation and no suicidal or homicidal 
ideation, auditory or visual hallucinations, or delusions.  
The Veteran's GAF score was 50.  The assessment was 
unchanged.  The Veteran's mental status examination, GAF 
score, and the VA examiner's assessment all were unchanged on 
subsequent VA outpatient treatment in May 2001.

In an August 2002 letter, a VA physician stated that the 
Veteran had been treated for PTSD.  "She reports that she 
was physically assaulted and harassed while she was in the 
Air Force in 1982-1985.  She currently shows symptoms of 
PTSD."

On VA outpatient treatment in October 2002, the Veteran 
reported that she had been verbally and physically abused 
"both at home and outside" and sexually abused by her 
stepfather.  The VA examiner stated that the Veteran's 
"story appeared inconsistent at times."  The Veteran also 
reported that, during active service, she was sexually 
harassed and physically and verbally abused by her 
supervisor.  The Veteran reported further that she had 
experienced military sexual trauma but declined a referral 
for treatment.  The Veteran stated that she currently lived 
alone and had a son who was 11 years old who had been removed 
from her care when he was 5 years old.  Mental status 
examination of the Veteran showed normal speech, logical 
thought process, some information provided seemed 
incongruent, no suicidal or homicidal ideation, and no 
evidence of delusions.  The Veteran's GAF score was 50.  The 
diagnoses included chronic moderate PTSD.

A review of the Veteran's Social Security Administration 
(SSA) records shows that, in April 2003, SSA determined that 
the Veteran was not disabled due to PTSD.  The medical 
records provided by SSA are duplicate copies of VA treatment 
records.

In a September 2003 letter, a VA staff psychologist verified 
the Veteran's diagnosis of PTSD "due to childhood and 
military traumas."

On VA outpatient treatment that same month, in September 
2003, mental status examination of the Veteran showed full 
orientation and no suicidal or homicidal ideation or 
hallucinations.  The VA examiner stated that the Veteran "is 
stable at this time, but continues to exhibit PTSD 
[symptoms]."  The assessment included PTSD and "some oddity 
of behavior."

In May 2004, mental status examination of the Veteran showed 
no suicidal or homicidal ideation, no evidence of a thought 
disorder, and normal speech in rate and rhythm.  The 
assessment was chronic PTSD "from sexual and other 
traumatization."

In June 2005, the Veteran reported that she was living on her 
own.  Mental status examination of the Veteran showed full 
orientation and no suicidal or homicidal ideation, auditory 
or visual hallucinations, or delusions.  The assessment 
included chronic PTSD due to childhood sexual trauma.  This 
assessment was unchanged on subsequent VA outpatient 
treatment in September 2005.

In an April 2006 letter, a VA physician stated that the 
Veteran reported receiving VA outpatient treatment from the 
VA Medical Center in Denver, Colorado, "even though there 
are no medical records to substantiate treatment."  This 
physician also stated that the Veteran had been diagnosed as 
having PTSD.  

On VA outpatient treatment in September 2006, the Veteran 
reported that she was receiving Social Security benefits.  
"She leads a very solitary existence."  Mental status 
examination of the Veteran was unchanged from June 2005.  The 
assessment included chronic PTSD due to childhood sexual 
trauma.  The Veteran's mental status examination and the VA 
examiner's assessment were unchanged following subsequent VA 
outpatient treatment in April 2007 and March 2008.

In May 2008, a VA examiner reviewed the Veteran's claims file 
and provided an opinion concerning the contended causal 
relationship between PTSD and active service.  The VA 
examiner noted initially that he could not find any evidence 
of the Veteran's claimed in-service stressors in the claims 
file.  "It was evident that the Veteran experienced 
difficulty with temper flare-ups during her military work 
assignments."  The VA examiner also stated that he could not 
find any "reports of stalking or physical altercations with 
other co-workers or supervisors as claimed in the Veteran's 
stressor description."  This examiner noted that the 
Veteran's treating physician had related her PTSD "to her 
sexual and physical abuse when the Veteran was ages three to 
five."  The VA examiner concluded that the Veteran had 
experienced severe chronic PTSD "that started in early 
childhood.  Thus, I view the onset of PTSD and many of the 
difficulty she experienced later in life as stemming from her 
preexisted PTSD."  This examiner noted that he could not 
determine whether the Veteran's claimed in-service stressor 
had, in fact, occurred.  He also noted that it was "evident 
to me that the Veteran has consistently and sincerely 
believed for many years that she was victimized while serving 
in the military."  The VA examiner opined that it was not 
likely that the Veteran's current PTSD had its onset during 
active service.  He also opined that it was at least as 
likely as not that the Veteran's PTSD was aggravated during 
active service, "provided the information she gave about 
sexual and physical harassment by servicemen is factual."

With respect to the Veteran's claim of service connection for 
PTSD, the Board notes that there is a diagnosis of PTSD of 
record.  Thus, the central issue in this case is whether the 
record contains credible supporting evidence that a claimed 
in-service stressor actually occurred which supports the 
diagnosis.  The evidence necessary to establish the 
occurrence of a stressor during service varies depending on 
whether the Veteran was "engaged in combat with the enemy."  
Hayes v. Brown, 5 Vet. App. 60 (1993).  

In this regard, the Board notes that the Veteran does not 
contend-and the evidence does not show-that she had active 
combat service.  Instead, the Veteran has asserted that her 
in-service stressors occurred when she was harassed and 
verbally and physically abused during active service.  She 
has not completed a PTSD Questionnaire with additional 
specific information concerning her claimed in-service 
stressors, although one was provided to her in April 2004.  
The Veteran's description of her claimed in-service stressors 
is too vague to be capable of corroboration by JSRRC.  As 
noted, an after-the-fact medical opinion cannot serve as the 
basis for corroboration of an in-service stressor.  
See Moreau v. Brown, 9 Vet. App. 389 (1996).  In any event, 
the VA examiner noted in May 2008 that a review of the 
Veteran's claims file, including her service treatment 
records and service personnel records, did not contain any 
"reports of stalking or physical altercations with other co-
workers or supervisors as claimed in the Veteran's stressor 
description."

Although the Veteran has been diagnosed as having PTSD, the 
Board finds no credible evidence which corroborates her 
claimed in-service stressors.  With respect to the Veteran's 
allegations concerning in-service harassment and verbal and 
physical abuse by other service members, the Board finds that 
these statements to be not credible.  Her descriptions of the 
stressors changed over the years from severe childhood trauma 
to harassment and physical assault in service to sexual 
assault in service.  Although, her service personnel records 
show less than superior performance, there was no change in 
performance during the course of her service.  Thus, as the 
Veteran has failed to produce credible supporting evidence 
that her claimed in-service stressors actually occurred, and 
as her statements concerning her claimed in-service stressors 
are not credible, the Board finds that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for PTSD.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


